 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                  DISTRICT OF NEVADA
 7
     ELIA GARCIA,
 8                                                     Case No. 2:21-cv-00438-RFB-NJK
           Plaintiff(s),
 9                                                                   Order
     v.
10                                                              [Docket No. 10]
     LINCOLN LIFE ASSURANCE COMPANY
11   OF BOSTON,
12         Defendant(s).
13        Pending before the Court is the parties’ proposed discovery plan. Docket No. 10. The
14 Court hereby SETS a scheduling conference for 11:00 a.m. on July 15, 2021, in Courtroom 3C.
15        IT IS SO ORDERED.
16        Dated: July 8, 2021
17                                                          ______________________________
                                                            Nancy J. Koppe
18                                                          United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                 1
